Citation Nr: 0418728	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder, to include consideration as being secondary to a 
service-connected right elbow disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for residuals of dental 
surgery.

9.  Entitlement to a compensable initial rating for fungus of 
the left foot.

10.  Entitlement to a compensable initial rating for a right 
elbow disability.

11.  Entitlement to a 10 percent disability rating for 
multiple noncompensable disabilities pursuant to 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  A hearing was held at the RO in 
December 2003 before the undersigned Veterans Law Judge.

The Board has found that additional development of evidence 
is required with respect to all issues except the claims for 
service connection for hearing loss and a left knee disorder.  
Accordingly, the remaining issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a chronic left knee disorder with 
degenerative joint disease which had its onset during active 
service.  

2.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.


CONCLUSIONS OF LAW

1.  A chronic left knee disorder with degenerative joint 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims for service 
connection for a left knee disorder and hearing loss.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The SOC included summaries of the 
evidence which had been obtained and considered.  The SOC 
also included the requirements which must be met to establish 
service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in June 2002, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  The Court noted 
that the doctrine of harmless error is to be used when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached.  See also 38 U.S.C. § 7261(b)(2); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in June 2002 and was 
given an ample opportunity to respond to that notice.  He did 
not do so, and the case was transferred to the Board.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of service connection for 
a left knee disorder and hearing loss has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records.  He has 
been afforded examinations.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
The Board notes that the veteran has reported in his 
testimony that he had additional hearing loss examinations; 
however, he has indicated that the results were consistently 
normal.  Therefore, there is no reason to attempt to obtain 
those records.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  In sum, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For A Left Knee 
Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he was seen 
on many occasions for complaints pertaining to the left knee.  
As early as October 1984 the veteran reported having pain in 
the left knee.  He was instructed to apply warm soaks to the 
knee and was placed on a limited duty profile for three days.  
More recently, he was seen for treatment of left knee pain in 
service in March 1999, April 1999, May 1999, June 1999, 
September 1999, October 1999, February 2000, September 2000, 
November 2000, and December 2000.  Of particular 
significance, a record dated in June 2000 states that an MRI 
of the left knee revealed the presence of early degenerative 
joint disease.  The assessment was chronic patellofemoral 
syndrome with early DJD MFC.  

The report of a VA joints examination conducted in February 
2001 is missing one or more pages, but reflects that the 
veteran reported complaints of having constant knee pain.  On 
examination, he had slight patellofemoral crepitance in both 
knees.  The left knee had lateral joint line tenderness to 
palpation. 

During the hearing held in December 2003, the veteran 
testified that every once in a while his left knee had 
swelling.  He said that during the year before his retirement 
from the Army he was on profiles probably the whole year.  He 
said that he did not do any running for the whole year.   

In this case, the service medical records clearly support the 
veteran's testimony that left knee problems began in service.  
Additionally, the service medical records disclose objective 
findings and diagnoses of a left knee disability, to include 
early DJD.  Following service, the veteran continued to 
describe the same left knee symptoms.  Further, VA 
examination after service shows similar objective findings as 
those shown in service.  Based on the foregoing evidence, the 
Board finds that the veteran has a chronic left knee disorder 
with degenerative joint disease which had its onset during 
active service.  Accordingly the Board concludes that a 
chronic left knee disorder with degenerative joint disease 
was incurred in service.  



II.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a hearing loss 
disability.  

On the authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
5
5
LEFT
-5
0
5
10
5

The average for the right ear was 1 decibel.  The average for 
the left ear was 5 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 in the left ear.  The Board notes that these test 
scores are considered to be normal hearing under VA 
regulations.  

The Board also notes that during the hearing held in December 
2003, the veteran testified that in post-service audiology 
tests, his scores had been normal.  

In summary, the persuasive evidence establishes that the 
veteran does not currently have a hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  The veteran does 
not currently have hearing loss with the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz being 40 decibels or greater; or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test of less than 
94 percent.  Although the veteran has given his own opinion 
that he has such a disorder which began during service, the 
Court has generally held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  However, the Board otherwise 
recognizes that laypersons are competent to describe symptoms 
such as visible pain they have personally observed.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (concluding 
that, because there was of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
indicate that the disability was related to active service).  
In the instant appeal, the veteran may sincerely have noticed 
a decreased hearing ability.  Nevertheless, VA regulations 
under 38 C.F.R. § 3.385 as set forth above provide the 
parameters of a recognized hearing loss disability for 
compensation purposes.  Only medical evidence may support 
that.  In the case at hand, the hearing test results do not 
meet the qualifications of 38 C.F.R. § 3.385.  

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  At his hearing, the 
veteran testified that he had more than 22 years of artillery 
duties.  Nonetheless, the provisions of 38 U.S.C.A. 
§ 1154(b)(West 2002) are not of assistance in providing a 
basis to allow this appeal since a hearing loss disability by 
VA standards under 38 C.F.R. § 3.385 is not demonstrated.  
The Board further observes that the presumption afforded 
under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Absent 
proof of a present disability, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich 
v. Brown, 194 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a 
hearing loss disability under 38 C.F.R. § 3.385, service 
connection may not be granted.  Accordingly, the Board 
concludes that a hearing loss disability was not incurred in 
or aggravated by service.


ORDER

Entitlement to service connection for a left knee disorder is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Board finds that the remaining issues must be remanded 
because the requirements of the VCAA have not been met.  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board's review of the claims file reveals that additional 
evidence exists which has not been obtained.  In this regard, 
the Board notes that the veteran has reported that he 
received treatment for the claimed disabilities after service 
at the Montcrief Army Hospital.  Such records might contain 
information relevant to the current claim.  Efforts to obtain 
such records should be accomplished.

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The Board notes that 
although the veteran was afforded an orthopedic examination 
in February 2001, a portion of the examination report is 
missing.  In addition, in a letter dated in March 2002, the 
veteran stated that he believed that the examination had not 
been as comprehensive and thorough as it should have been.  
The Board also concludes that a medical examination is 
required to obtain nexus opinions as to whether any current 
disabilities are related to service or whether the veteran 
has a right shoulder disorder which was caused or aggravated 
by his service connected right elbow disability.  

Finally, the Board notes that during the pendency of this 
appeal new rating criteria went into effect pertaining to 
skin disorders such as the veteran's fungus of the left foot.  
The VA has issued revised regulations concerning the sections 
of the rating schedule that deal with skin disorders.  67 
Fed. Reg. 49590-49599 (July 31, 2002).   Regulations which 
were revised include 38 C.F.R. § 4.118 Diagnostic Code 7806 
which contains the criteria under which the veteran's skin 
disorder has been rated.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  

The Board believes that a new dermatology examination is 
required to assess the severity of the veteran's skin 
disorder under the new rating criteria.  The new act requires 
that the VA afford a veteran a medical examination or obtain 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's post service 
medical treatment records from the 
Montcrief Army Hospital and end efforts 
to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any disorders of 
the right knee, low back, and right 
shoulder which the veteran may currently 
have.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  In particular, 
the examiner should review the service 
medical records.  The examination report 
should include a full history of the 
veteran's disabilities.  The examiner 
should specifically comment as to the 
likelihood that any currently found 
disability is related to service.  The 
examiner should specifically comment on 
whether any currently found back disorder 
is related to complaints of back pain 
noted in service medical records dated in 
May 1981, February 1987 and December 
1997.  The examiner should also comment 
regarding whether any current right 
shoulder disorder is related to a 
complaint of right shoulder pain in 
service in May 1986, or was caused or 
aggravated by the veteran's service-
connected right elbow disorder.  The 
examination report should also include a 
complete assessment of the current 
severity of the service-connected right 
elbow disorder, including noting the 
range of motion in degrees.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected right elbow 
disorder.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner is 
requested to specifically comment on: i) 
whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-connected 
disorder; iii) the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service-
connected disability, or iv) the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).   The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.

3.  The veteran should be afforded a VA 
hypertension examination.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  In particular, the examiner 
should review the service medical records.  
The examiner should specifically comment 
regarding whether any currently found 
hypertension is related to manifestations 
noted in service such as an acute 
hypertensive episode diagnosed in December 
1984, a diagnosis of "HTN-controlled" 
recorded in January 1985, an opinion that 
the veteran had a propensity toward 
hypertension in March 1986, or a blood 
pressure reading of 149/94 noted on a 
dental examination in November 1998.  

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under both 
the old and new regulations pertaining to 
skin disorders.  

5.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



